Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161652(38)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TRUGREEN LIMITED PARTNERSHIP,                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                     SC: 161652                                          Justices

  v            `                                                     COA: 344142
                                                                     Ct of Claims: 17-000141-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on September 2,
  2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020
                                                                                Clerk